

115 HR 4087 IH: Protecting Airport Communities from Particle Emissions Act
U.S. House of Representatives
2017-10-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4087IN THE HOUSE OF REPRESENTATIVESOctober 19, 2017Mr. Smith of Washington (for himself, Ms. Speier, Mr. Raskin, Ms. Jayapal, Ms. Schakowsky, Ms. Eshoo, and Mr. Quigley) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Administrator of the Federal Aviation Administration to conduct a study relating to
			 ultrafine particles, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protecting Airport Communities from Particle Emissions Act. 2.Study on ultrafine particles (a)In generalThe Administrator of the Federal Aviation Administration shall conduct a study that—
 (1)includes a review of the results of previous studies on ultrafine particles in the air, including the health impacts of such particles;
 (2)for each of the 20 largest airports in the United States (as measured by calendar year 2016 revenue enplanements), analyzes and evaluates with respect to the communities surrounding, near, and impacted by airport-generated air traffic—
 (A)the ultrafine particles present in the air; (B)the characteristics of such particles;
 (C)the spatial distribution patterns and concentration of such particles; (D)the primary sources of such particles;
 (E)the contributions made by aircraft to such particles relative to other primary sources; (F)the health impacts of such particles, including with respect to heart and lung diseases, asthma rates, nervous system disorders, and any other impacts observed in or suggested by previous studies reviewed under paragraph (1); and
 (G)disproportionate rates of exposure, risks, and other negative impacts on communities of color, economically insecure residents, vulnerable groups, and disparately impacted communities; and
 (3)analyzes the potential impacts of mitigation options, emissions reductions, and the increased use of aviation biofuels with, or in place of, commonly used petroleum-based aviation fuels on—
 (A)ultrafine particles in the air surrounding airports; and (B)human health.
 (b)CoordinationThe Administrator shall carry out the study in coordination with the Environmental Protection Agency and the Department of Health and Human Services and may carry out the study in coordination with any other Federal department or agency that the Administrator determines is appropriate.
 (c)ReportNot later than 2 years after the date of enactment of this section, the Administrator shall submit to Congress a report on the results of the study that includes related findings, analysis, and a detailed description of the methods and data utilized.
 (d)Ultrafine particle definedIn this section, the term ultrafine particle means a particle under 100 nanometers in diameter. 